Exhibit 10.3

[ATWOOD OCEANICS, INC. LETTERHEAD]

            , 2012

[Name]

[Address]

[Address]

 

  Re: SALARY CONTINUATION AGREEMENT

Dear             :

As a full-time key employee of Atwood Oceanics, Inc. (the “Company”), the Board
of Directors of the Company has designated you as an “Executive” eligible for
deferred compensation in accordance with the terms and conditions of the Atwood
Oceanics, Inc. Salary Continuation Plan (the “Plan”). The Plan provides for
payments of deferred compensation in the event of your death while actively
employed, all in accordance with the terms and conditions of the Plan and this
Salary Continuation Agreement, which is being entered into to memorialize your
eligibility for a benefit under the Plan. This Salary Continuation Agreement
supersedes any previous salary continuation agreement between you and the
Company and supersedes any other oral or written agreement or understanding
regarding your participation in the Plan.

The following is a summary of certain terms applicable to you under the Plan,
and you are the “Executive” for purposes of the summary. Please sign a copy of
the Salary Continuation Agreement to acknowledge receipt, and please execute the
attached Beneficiary Designation Form. Then return a signed copy of both to the
Company.

1. Salary Continuation Upon Death. The Company hereby agrees to pay Executive
deferred compensation in the following amount:

a. Two and one-half (2 1/2) times the Executive’s annual salary at the time of
death, excluding bonuses and other additional compensation, upon the death of
the Executive prior to age 70 during active employment with the Company, if the
death is due to other than accidental causes; or

b. Five (5) times the Executive’s annual salary at the time of death, excluding
bonuses and other additional compensation, upon the death of the Executive prior
to age 70 during active employment with the Company, if the death is due to
accidental causes.

2. Payment of Deferred Compensation. The deferred compensation shall be paid in
thirty (30) equal monthly installments in the event of death due to other than
accidental causes, or in sixty (60) equal monthly installments in the event of
death due to accidental causes, beginning on the last day of the month following
the month during which the death of Executive occurs. The deferred compensation
paid by the Company hereunder shall be subject to federal withholding, FICA,
Medicare and, other applicable taxes.



--------------------------------------------------------------------------------

 

[Addressee]     [Date]

3. Designation of Beneficiary. The deferred compensation payable hereunder shall
be paid by the Company to the beneficiary designated by the Executive. The
beneficiary designation or any request for change of the beneficiary must be
filed in writing with the Company on the form attached hereto as Exhibit A or on
any such other form as may be deemed acceptable to the Company. Any request for
a change of beneficiary will take effect as the date a new beneficiary
designation signed by the Executive is filed with the Company. The consent of
the beneficiary will not be required to change any beneficiary designation.

4. Automatic Termination. This eligibility for benefits granted hereunder shall
terminate automatically without any further action on the part of the Company or
the Executive in the event that, for any reason whatsoever (other than as
described in Section 6 hereof) prior to the death of the Executive, the
Executive ceases to be engaged in active employment with the Company. For
purposes hereof, “active employment” means the Executive must be working for the
Company or subsidiary of the Company at the time of death on a permanent
full-time basis and paid regular earnings.

5. Change in Control. In the event of a termination of the Executive’s
Employment with the Company during the two and one-half year period immediately
following a Change in Control (as defined in the Plan), then this Salary
Continuation Agreement shall remain in effect, and the Company and/or its
successor shall be obligated to consider the Executive as having remained in
active employment with the Company, and the Executive shall be deemed to remain
in active employment with the Company for purposes of determining eligibility
for benefits under the Plan, until the earlier of (i) the death of the Executive
(at which time the right of the estate or the designated beneficiaries of the
Executive under the Plan this Salary Continuation Agreement shall have been
established), or (ii) the expiration of the two and one-half period following
the Change in Control.

6. Insurance Proceeds. The Executive acknowledges and agrees that the Company
may, but shall not be obligated to, fund the deferred compensation payable
hereunder with the proceeds of insurance maintained by the Company on the life
of the Executive. Executive agrees to (a) furnish any and all information
reasonably requested by the Company or the insurer to facilitate the issuance of
a life insurance policy or policies, including any adjustment to any such policy
or policies, and (b) take such physical examinations as are required by any
prospective insurer. Notwithstanding the foregoing, the benefits under the Plan
are not contingent upon Executive’s eligibility for life insurance coverage. No
property of the Company is or shall be, by reason hereof, held in trust for the
Executive, nor shall the Executive or his heirs, successor or assigns have any
interest in or any lien or prior claim upon any property of the Company by
reason hereof or the Company’s obligations to make payments herein under.

 

-2-



--------------------------------------------------------------------------------

[Addressee]     [Date]

7. Limitations. The terms and provisions hereof are in all respects subject to
and limited by the terms and provisions of the Plan, specifically including
without limitation, Article IV thereof, which addresses the Company’s ability to
change, modify, amend or terminate the Plan.

8. Miscellaneous.

a. Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been given if personally
delivered, telecopied or mailed, first class, registered or certified mail,
postage prepaid and addressed as follows:

If to the Company:

 

  (i) Atwood Oceanics, Inc.

15835 Park Ten Place Drive

Houston, Texas 77084

Attention: General Counsel

Telephone: (281) 749-7800

 

  (ii) If to the Executive:

[Name]

[Address]

[Address]

Telephone:                 

or at such other address as shall be given in writing by any party to the other
party hereto.

b. Headings. Section and paragraph headings contained herein are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Salary Continuation Agreement.

c. Successors and Assigns. The rights and obligations hereunder shall bind and
inure to the benefit of the parties and their respective heirs, successors and
assigns.

d. Entire Agreement. This Salary Continuation Agreement and the related Atwood
Oceanics, Inc. Salary Continuation Plan constitutes the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
and there are no agreements, understandings, restrictions, representations
warranties between such parties other than those set forth herein, all other
agreements and understanding being superseded hereby.

 

-3-



--------------------------------------------------------------------------------

[Addressee]     [Date]

e. Governing Law. The rights and obligations of the parties hereunder shall be
construed and enforced in accordance with and governed by the laws of the State
of Texas, without regard to any conflict of laws provisions thereof.

f. Severability. Whenever possible, each provision hereof shall be interpreted
in such matter as to be effective and valid under applicable law but if any
provision hereof shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extend of such provision or invalidity,
without invalidating the remainder of such provision or the remaining provisions
hereof.

g. Section 409A of the Internal Revenue Code. For purposes of Section 409A of
the Internal Revenue Code and related regulations and guidance (“Section 409A”),
the Plan and this Salary Continuation Agreement are not “nonqualified deferred
compensation plans”, within the meaning of Treasury Regulation
Section 1.409A-1(a), and are exempt from Section 409A as a plan that provides
solely for a death benefit.

 

ATWOOD OCEANICS, INC. By:               [Name]           [Title]

Acknowledge and agreed to this

            day of             , 2012.

 

 

[Name]

 

-4-



--------------------------------------------------------------------------------

Exhibit A

BENEFICIARY DESIGNATION FORM

 

A-1



--------------------------------------------------------------------------------

ATWOOD OCEANICS, INC.

SALARY CONTINUATION PLAN

Beneficiary Designation Form

In the event of Executive’s death, Executive hereby designates the
Beneficiary(ies) identified below to receive the benefit (if any) payable under
the Salary Continuation Plan. Executive reserves the full right to revoke or
modify this designation at any time by a subsequent written designation in the
manner described below.

 

PRIMARY BENEFICIARY.

        

Name

   Relationship    Percent    Social Security Number

1

        

2

        

3

        

If no Primary Beneficiary survives Executive, Executive hereby designates the
following to be the Beneficiary or Beneficiaries.

 

CONTINGENT BENEFICIARY.

        

Name

   Relationship    Percent    Social Security Number

1

        

2

        

3

        

This Beneficiary Designation Form is effective until Executive files another
such designation and that Beneficiary Designation Form is acknowledged and
accepted by Atwood Oceanics, Inc. (the “Company”). Upon acknowledgment and
acceptance by the Company, all previous Beneficiary Designation Forms are hereby
revoked.

Executive acknowledges that any change of Beneficiary will not be effective
until acknowledged and accepted by the Company’s most senior human resources
employee, or his or her designee.

If Executive elects more than one Primary or Contingent Beneficiary and one of
the Primary or Contingent Beneficiaries predeceases Executive, that person’s
share will be allocated pro rata to Executive’s other surviving Primary or
Contingent Beneficiaries, as applicable. Payment may be made to the executor or
the administrator of the Executive’s estate if the Executive dies without having
designated a beneficiary or if no designated beneficiary survives the Executive.
The Beneficiary Designation Form on file with the Company will control,
consequently, Executive should be aware that if Executive’s circumstances change
through divorce, re-marriage or other event, Executive should consider execution
of a new Beneficiary Designation Form.

 

 

   

 

Executive’s Name (Printed)     Signature of Executive   Date ACKNOWLEDGMENT    
     

 

    For the Company   Date

 

A-2